Citation Nr: 0736883	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-37 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  He was awarded the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, wherein the RO continued a 30 percent 
disability rating assigned to the service-connected PTSD.  
The veteran timely appealed the June 2006 rating action to 
the Board.  

In December 2006, the veteran testified before a Decision 
Review Officer (DRO) at a hearing conducted at the Togus, 
Maine RO.  A copy of the hearing transcript has been 
associated with the claims file. 


FINDING OF FACT

On November 15, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification in writing 
from the veteran that he was withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.§  
20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.204.  In a statement to the Board, dated in 
October 2007, the veteran wrote that he wanted to withdraw 
this appeal.  The withdrawal has the effect of withdrawing 
the notice of disagreement and substantive appeal. 
38 C.F.R. § 20.204(c).  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.  38 U.S.C.A. § 7105.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


